Citation Nr: 0844195	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-31 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle sprain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


WITNESSES AT HEARING ON APPEAL

Veteran and D.H.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from December 1973 to December 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted an increased 20 percent 
rating, effective December 29, 2004.  The Board notes that an 
August 2006 rating decision determined that the proper 
effective date for the 20 percent rating is from October 15, 
2004, the date of the receipt of the veteran's claim for an 
increased rating for service-connected right ankle 
disability.

In March 2008 the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

This case was previously before the Board in June 2008 and 
was remanded for additional development.


FINDING OF FACT

The veteran's service-connected right ankle disability is 
manifested by complaints of pain on use and zero degrees 
dorsiflexion and 20 degrees plantar flexion; X-rays have 
revealed no fracture or arthritic changes.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a right ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in November 2004, March 2006, and 
June 2008 the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.

As for increased rating claims, under 38 U.S.C. § 5103(a) VA 
must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  Id.  The Board 
notes that the June 2008 VCAA notice letter complied with the 
requirements of Vazquez-Flores.  In March 2006 the veteran 
received notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

While not every element of VCAA notice was given prior to the 
initial AOJ adjudication of the claim, the Board notes that a 
VCAA timing defect can be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, the Board finds that the defect with respect 
to the timing of the VCAA notice was harmless error.  
Although some elements of VCAA notice were first provided to 
the appellant after the initial adjudication, subsequent 
notice complied fully with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) and Dingess/Hartman.  
Moreover, the claim was readjudicated after such fully 
compliant notice was given, and a Supplemental Statement of 
the Case was provided in August 2008.  The Board finds that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and 
that not withstanding Pelegrini, deciding this appeal is not 
prejudicial to him.


Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are the veteran's statements and Board 
hearing testimony from the veteran and his wife.  The veteran 
has undergone examinations that have addressed the matters 
presented by this appeal.  At his March 2008 Board hearing, 
the veteran indicated that he had been treated for his right 
ankle disability by both VA and private health care 
professionals.  In response, a March 2008 letter from the RO 
to the veteran notified him that he must return the supplied 
VA Form 21-4142, Authorization and Consent to Release 
Information (VA Form 21-4142), for any treatment records he 
wished to have VA obtain for him.  The veteran did not return 
the VA Form 21-4142 or otherwise identify any dates or places 
of treatment for right ankle disability, and in a statement 
received by VA in October 2008 he indicated that he had no 
further information or evidence to submit.  The Board also 
notes that the RO did attempt to obtain some VA records, but 
none (other than a VA examination already of record) were 
noted.

The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to this claim.

By rating action in January 1978, service connection for 
right ankle sprain was established.  Following receipt of the 
veteran's October 2004 claim for an increased rating for his 
right ankle disability, the February 2005 rating decision 
assigned the current evaluation of 20 percent.

At a December 2004 VA examination, the veteran indicated that 
his right ankle would become painful, swollen, and stiff with 
overuse.  He also stated that his ankle would become painful 
by using the accelerator when he drove long distances.  He 
stated that he used high-top boots, with a top of 6 to 8 
inches, to insure that his ankle would be stable and 
comfortable.  The veteran remarked that his ankle was not 
painful at rest, but was weak and would occasionally swell 
and stiffen.  The veteran denied instability but claimed the 
right ankle had easy fatigability and lack of endurance.  The 
veteran was not receiving treatment for his right ankle but 
asserted that he used braces twice a month.  Examination 
revealed right ankle dorsiflexion of 10/20 degrees, limited 
by pain, and plantar flexion, 22/45 degrees, limited by pain.  
Inversion and eversion were 50 percent of normal.  Repetitive 
movements of the right ankle produced pain, weakness, 
fatigue, and lack of endurance without any effect on the 
range of motion.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
heat, or guarding of movement.  The veteran's gait was 
normal, and he could walk more than a mile and stand for more 
than an hour, with pain.  The veteran reported no callosities 
or unusual shoe wear pattern of the right foot.  Ankylosis 
was not noted.  No inflammatory arthritis was noted.  X-rays 
of the right ankle revealed no evidence of fracture or 
dislocation.  The diagnosis was old fracture of the right 
ankle by history, none found on X-rays.

At a November 2007 VA examination, the veteran indicated that 
he worked full-time as an electrician and had taken several 
weeks off of work over the years due to right ankle problems, 
but had not done so recently.  The veteran claimed that he 
had right ankle intermittent swelling that would sometimes 
require the use of a cane.  He also had several episodes of 
right ankle swelling each month.  Prolonged working hours, 
and climbing ladders, would increase the swelling; he would 
usually take Tylenol for relief.  The veteran would wear a 
fiberglass brace when working on special projects.  
Examination revealed that the veteran walked with a slight 
limp on the right, but his gait was otherwise normal.  
Examination revealed slight swelling of the right lateral 
malleolar area; it was nontender to palpation.  The muscles 
appeared normal in the dorsum and plantar aspect of the foot.  
Examination of the Achilles tendon did not reveal any 
angulation or tenderness.  Range of motion of the right ankle 
was reported as 0/0 degrees dorsiflexion and 0/20 degrees 
plantar flexion.  On repetitive motion of the right ankle, 
the veteran noticed slight pain in the ankle joint area, but 
there was no weakness, fatigability, or lack of endurance.  
X-rays revealed no fracture, dislocation, or arthritic 
change.  The diagnosis was right ankle injury.

At the March 2008 Board hearing, the veteran indicated that 
he had to give up driving motorcycles due to his right ankle 
disability, and also stated that he had difficulty operating 
a riding lawn mower.  The veteran's wife remarked that the 
veteran was unable to use an exercise bike.  The veteran 
indicated that he would notice, including while at work, that 
his right foot would drag.  The veteran essentially indicated 
that his right ankle disability proved to be an impediment in 
his stroke recovery and rehabilitation, as it caused 
difficulties with his balance and walking.

The veteran's service-connected right ankle disability is 
assigned a 20 percent evaluation.  Normal range of motion of 
the ankle is dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  
In this regard, under the criteria set forth under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, the maximum rating for limited 
motion of the ankle is 20 percent, and such is assigned when 
there is marked limited motion.  The Board notes that the RO 
has already assigned this maximum rating to the veteran's 
service-connected right ankle disability.

The Board has considered the applicability of rating the 
right ankle disability under Diagnostic Code 5270, for 
ankylosis of the ankle.  In this regard, under this 
Diagnostic Code, a 30 percent evaluation is warranted when 
the ankle is ankylosed in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 degrees and 10 
degrees.  VA examinations have not shown ankylosis, and, as 
the evidence of record does not demonstrate that the 
veteran's right ankle is anklyosed, the Board finds that a 
higher evaluation is not warranted under Diagnostic Code 
5270.

The Board also considered whether the veteran may be entitled 
to a higher rating under other potentially applicable 
Diagnostic Codes.  With regard to the criteria under 
Diagnostic Code 5272, there is no evidence of ankylosis of 
the veteran's subastragalar or tarsal joint.  Further, the 
findings do not warrant an evaluation under Diagnostic Codes 
5273 and 5274, as there is no evidence of malunion of the os 
calcis or astragalus, nor is there evidence of an 
astragalectomy.  Diagnostic Codes 5273 and 5274.

The Board notes that the veteran has complained of 
experiencing pain, weakness, and lack of endurance.  Thus, 
under the criteria set forth in 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v Brown, 8 Vet. App. 202 (1995), where evaluation 
is based on limitation of motion, the question of whether 
pain and functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  In the instant case, 
the findings on VA examinations in December 2004 and November 
2007 do not reflect additional functional impairment due to 
pain, or repetitive use, comparable to ankylosis of the right 
ankle.  Indeed, the November 2007 VA examiner specifically 
noted that there was no objective evidence of right ankle 
weakness, fatigability, or lack of endurance.  Accordingly, a 
higher disability rating is not warranted under the 
provisions of 38 C.F.R. § 4.40 and § 4.45.

Upon reviewing the rating criteria in relation to the 
evidence for consideration with regard to the veteran's right 
ankle disability, the Board finds that a rating in excess of 
20 percent is not warranted at any time during the rating 
period on appeal.  Hart.  The Board has been mindful of the 
"benefit-of-the-doubt" rule, but, in this case, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.   See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The veteran's right ankle disability has been 
considered under multiple, applicable diagnostic codes that 
have specifically contemplated the level of occupational 
impairment caused by his right ankle disability.  The 
evidence does not reflect that the veteran's right ankle has 
caused marked interference with employment, or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  In particular, at the November 2007 VA 
examination, the veteran indicated that he had not lost work 
due to his right ankle in recent times.  Therefore, referral 
for assignment of an extra-schedular evaluation in this case 
is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 20 percent for residuals of a right 
ankle sprain is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


